 

EXECUTION COPY


FORBEARANCE AGREEMENT


This Forbearance Agreement (this "Agreement") is made and entered into as of the
30th day of December, 2011 (the "Execution Date"), by and among BA Note
Acquisition LLC, a Delaware limited liability company ("Lender"), DAL Group,
LLC, a Delaware limited liability company ("Borrower"), DJS Processing, LLC, a
Delaware limited liability company ("DJS Processing"), and Law Offices of David
J. Stern, P.A., a Florida professional corporation ("Law Office").


PRELIMINARY STATEMENT


A.           On or about March 18, 2010, Bank of America, N.A. ("Original
Lender"), made a loan ("Loan") to Borrower in the original principal amount of
$15,000,000, as evidenced by that certain Loan Agreement (the "Loan Agreement")
and Promissory Note, each dated as of March 18, 2010 (the "Promissory Note";
together with the Loan Agreement and all loan documents executed, delivered and
relating to the Loan are referred to collectively as the "Loan Documents").
 
B.           All of Original Lender's right, title and interest in and to the
Loan has been transferred, sold and assigned to Lender.
 
C.           Lender and Borrower entered into (a) that certain Forbearance
Agreement (the "Original Forbearance Agreement") made as of December 9, 2010
(the "Original Forbearance Date") pursuant to which Lender agreed to take no
action to enforce payment of the Indebtedness through March 9, 2011 (the
"Effective Date"); and (b) that certain Forbearance Agreement (the "Second
Forbearance Agreement") made as of May 11, 2011 (the "Second Forbearance Date")
pursuant to which Lender agreed to take no action to enforce payment of the
Indebtedness through August 9, 2011, as extended thereafter with the consent of
Lender (the "Second Effective Date").
 
D.           An Event of Default has occurred and is continuing under the Loan
Documents due to, among other things, the failure of Borrower to pay the Loan in
full under the terms of the Original Forbearance Agreement, the Second
Forbearance Agreement and the other Loan Documents (the "Acknowledged
Defaults").
 
E.           Borrower has requested Lender to continue to forbear from
exercising its rights and remedies under the Loan Documents as result of the
Acknowledged Defaults.
 
F.           Lender has agreed to forbear from exercising certain of its rights
and remedies under the Original Forbearance Agreement, the Second Forbearance
Agreement and the other Loan Documents on and subject to the terms and
conditions set forth in this Agreement.
  
 
1

--------------------------------------------------------------------------------

 
EXECUTION COPY

G.           Law Office has granted to DJS Processing a security interest in
certain of its property, including all of Law Office's accounts, pursuant to
that certain Security Agreement dated as of March 18, 2010, by and between Law
Office and DJS Processing, (the “Law Firm Security Agreement”), and DJS
Processing collaterally assigned its right in the Law Firm Security Agreement to
Lender to secure the Loan.  The security interest created by the Law Firm
Security Agreement secures the obligations of Law Office to DJS Processing under
the Services Agreement between Law Office and DJS Processing dated January 15,
2010, and as amended on May 27, 2010.  Law Office has commenced, or may
hereafter commence, legal proceedings against its account debtors to collect its
accounts (the “Collection Cases”).  By virtue of the Law Firm Security
Agreement, the security interest of DJS Processing attaches to the Collection
Cases and their proceeds, and such security interest has been collaterally
assigned to the Lender.  Pursuant to the Law Firm Security Agreement, DJS
Processing has made demand to the Law Firm that the Collection Cases be assigned
to DJS Processing.
 
In consideration of $10.00 paid by each of the Parties (as hereinafter defined)
to the other, the mutual covenants herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties agree as follows:


ARTICLE 1
DEFINITIONS
 
The terms set forth below have the meaning ascribed to them for purposes of this
Agreement.  Other capitalized terms contained in this Agreement shall have the
meanings assigned to them herein.  Any capitalized terms utilized in this
Agreement and not defined in this Agreement shall have the meanings set forth in
the Loan Agreement.
 
1.1           "Acknowledged Defaults" has the meaning set forth in the preamble
to this Agreement.
 
1.2           "Collateral" means any and all real and personal property
described in any of the Loan Documents as security for Borrower's obligations
under the Loan.
 
1.3           "Debtor Proceeding" means any proceeding for relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
local, state, federal or other insolvency law or laws providing relief for
debtors.
 
1.4           “Designated Directors” means Kerry Propper, Stephen J. Bernstein,
Jerry Hutter and Nicholas Adler.
 
1.5           "Excess Cash" means all cash held by DAL and its subsidiaries in
their respective operating accounts as of the second Friday of each two-week
period set forth in the Approved Budget, in excess of the amount of cash set
forth in the Approved Budget for the remaining term of the Forbearance Period,
inclusive of a variance equal to 10% of the expenses budgeted for such period.
 
1.6           "Indebtedness" means the amounts described in Section 2.2(b), plus
all other amounts which may subsequently be due from Borrower to Lender under
the Loan Documents, this Agreement, and at law or in equity, including advances
made by Lender, together with any interest thereon.
 
1.7           "Law Office Excess Cash" means all cash held by Law Office in its
respective operating accounts as of the second Friday of each two-week period
set forth in the Approved Budget, in excess of the amount of cash set forth in
the Approved Budget for such two-week period, inclusive of a variance equal to
10% of the expenses budgeted for such two-week period.
 
 
2

--------------------------------------------------------------------------------

 
EXECUTION COPY

1.8           "Lump Sum Payment" means $650,000 held by DAL and its subsidiaries
in their respective accounts.
 
1.9           "Party" means any, and "Parties" means all, of the signatories to
this Agreement.
 
1.10         "Sale Proceeds" means all cash held by Borrower Parties,
collectively, related to the sale of any assets of any of the Borrower Parties
outside the ordinary course of business, including, without limitation, the sale
of all or substantially all of the assets or equity interests of any Guarantor
in a transaction or series of related transactions; provided, however, that Sale
Proceeds shall not include the proceeds of the sale of any asset that is subject
of a prior, perfected security interest in favor of another party.
 
ARTICLE 2
ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS OF BORROWER
 
Borrower acknowledges, warrants, represents and agrees as follows as of the
Execution Date:


2.1           Authority of Borrower.  Borrower is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of Delaware and is qualified to transact business in the State of
Florida.  Stephen J. Bernstein ("Borrower Signatory") is the President of
Borrower.  Borrower Signatory, acting alone without the joinder of any other
members or managers of Borrower or any other party, has the power and authority
to execute and deliver this Agreement and any and all documents executed in
connection herewith (collectively referred to herein as the "Forbearance
Documents") on behalf of and to duly bind Borrower under this Agreement and the
Forbearance Documents.  The execution and delivery of, and performance under,
this Agreement and the Forbearance Documents by Borrower has been duly and
properly authorized pursuant to all requisite company action of Borrower and
does not and will not (x) violate any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award presently in
effect having applicability to Borrower or Borrower's certificate of formation
or articles of organization, limited liability company or operating agreement or
any other organizational document of Borrower or (y) result in a breach of or
constitute or cause a default under any indenture, agreement, lease or
instrument to which Borrower is a party or by which the Collateral may be bound
or affected.
 
2.2           Status of Loan.
 
(a)            Loan Documents.  The Loan Documents constitute valid and legally
binding obligations of Borrower and are enforceable against Borrower in
accordance with their terms.  There are no modifications, verbal or written, to
the Loan Documents.  Borrower, by its execution of this Agreement, waives and
releases all defenses, setoffs, claims, counterclaims or causes of action of any
kind or nature whatsoever against Lender and all of its past, present and future
officers, directors, employees, agents, servicers, attorneys, representatives,
participants, heirs, successors and assigns (collectively, "Lender Parties")
with respect to (i) the Loan, (ii) the Loan Documents, and (iii) the
Indebtedness.
 
 
3

--------------------------------------------------------------------------------

 
EXECUTION COPY

(b)            Indebtedness.  As of December 29, 2011, the Indebtedness
consisted of (i) the outstanding principal balance (the "Principal Balance") of
the Loan in the amount of $3,020,846.12, and (ii) accrued and unpaid interest at
the rate of interest set forth in and in accordance with the terms of the Note,
the Original Forbearance Agreement and the Second Forbearance Agreement in the
amount of $929,393.90; provided, however, interest on the outstanding Principal
Balance shall continue to accrue as of the Effective Date at a rate equal to
twenty-four percent (24%) per annum, compounded daily.  To the extent that
Borrower or Law Office has insufficient cash in any given two week period to
fund the expenses set forth in the Approved Budget for such two week period, the
Lender may in its sole discretion make additional advances to Borrower and/or
the Law Office, as the case may be, in an amount sufficient to cover the
expenses set forth in the Approved Budget for such two week period.   Any amount
so advanced by Lender to Borrower from time to time shall be added to the
Indebtedness, shall be secured by the liens of the Lender, and shall accrue
interest at the rate set forth in this paragraph 2.2(b).  Any amount so advanced
by Lender to Law Office from time to time shall be added to the Indebtedness,
shall be secured by the liens of the Lender, shall accrue interest at the rate
set forth in this paragraph 2.2(b) and shall also be an obligation of Law
Office.
 
(c)           No Novation or Release.  Except as otherwise expressly stated in
any of this Agreement, neither this Agreement, nor any payments made or other
actions taken pursuant to this Agreement, is intended to cure, and shall not be
deemed or construed to cure the existing defaults under the Loan Documents, or
to constitute a novation, or release of the Loan or the Loan Documents or to
constitute a modification, amendment, or waiver of the Loan or the Loan
Documents.  Except as otherwise expressly stated in this Agreement, it is the
intention of the Parties that the Loan remains in default and remains
immediately due and payable in full, notwithstanding this Agreement.  Except as
otherwise expressly provided in this Agreement, Lender reserves all of its
rights and remedies in connection with such defaults.
 
2.3           No Bankruptcy Intent.  None of Borrower or Guarantors
(collectively, "Borrower Parties") presently intend to (a) file a voluntary
petition with any bankruptcy court of competent jurisdiction or be the subject
of any petition under Title 11 of the U.S. Code, as amended (the "Bankruptcy
Code"); (b) be the subject of any order for relief issued under the Bankruptcy
Code; (c) file or be the subject of any petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency, or other relief for debtors; (d) have sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator, liquidator or assignee for the benefit of creditors; or (e) be the
subject of any order, judgment, or decree entered by any court of competent
jurisdiction approving a petition filed against such party in connection with
any Debtor Proceeding.
 
2.4           Bank Accounts.  Schedule I lists all of the deposit accounts
maintained by Borrower, DJS Processing and any Guarantor at any bank or other
financial institution, and lists in each case the name in which the account is
held, the name of the depository institution, the type of account and the
account number (the "Existing Bank Accounts").
 
 
4

--------------------------------------------------------------------------------

 
EXECUTION COPY

2.5           Continuity of Representations.  The representations and warranties
contained in this Agreement are true and correct in all material respects as of
the Execution Date and will survive the execution and delivery of and
consummation of all transactions under this Agreement.
 
ARTICLE 3
WARRANTIES AND REPRESENTATIONS OF LAW OFFICE
 
Law Office warrants and represents as follows as of the Execution Date:


3.1           Authority of Law Office.  Law Office is a duly organized and
validly existing corporation in good standing under the laws of the State of
Florida.  David J. Stern (“Law Office Signatory”) is the President of Law
Office.  Law Office Signatory has the power and authority to execute and deliver
the Forbearance Documents on behalf of and to duly bind Law Office under this
Agreement and the Forbearance Documents.  The execution and delivery of, and
performance under, this Agreement and the Forbearance Documents by Law Office
has been duly and properly authorized pursuant to all requisite company action
of Law Office, and does not and will not violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Law Office or Law Office's
certificate of formation or articles of incorporation or shareholder agreements.
 
3.2           Assignment of Proceeds of Collection Cases.  On the Effective
Date, Law Offices shall execute and deliver to DJS Processing and Lender an
Assignment of Proceeds in substantially the same form as is attached hereto as
Exhibit C (the “Assignment”), with respect to the Collection Cases.  The Law
Firm’s execution and delivery of the Assignment shall be a condition precedent
to the effectiveness of this Agreement; provided, however, that Borrower may, in
its sole discretion, waive this condition by written notice to Lender.  The
Assignment shall survive the termination of this Agreement and shall remain
binding on the Law Firm in accordance with the terms thereof.
 
3.3           Settlement of Collection Cases.   Law Firm shall not settle or
compromise any Collection Case absent the prior written approval of DJS
Processing and, for so long as the Indebtedness remains outstanding, Lender,
which approval shall not be unreasonably withheld.   DJS Processing and BA Note
shall have the exclusive authority to settle any of the Collection Cases for so
long as the Indebtedness remains due and owing to Lender.   Once the
Indebtedness has been paid in full to Lender, DJS Processing shall retain the
exclusive right to settle any Collection Case.
 
ARTICLE 4
COVENANTS OF BORROWER
 
4.1           Compliance with Loan Documents.  To the extent not inconsistent
with the terms of this Agreement, Borrower agrees to comply with and be bound by
all the terms, covenants, agreements, conditions and provisions set forth in the
Loan Documents.  During the term of this Agreement, Lender shall forebear from
declaring or enforcing a default based on the breach or violation of the
following provisions of the Loan Agreement:  Sections 8.2 (Financial
Information), 8.3 (Fixed Charged Coverage Ratio), 8.7 (Bank as Principal
Depository), 8.14 (Change of Management) 8.16(e) (Additional Negative
Covenants), 10.2 (Other Bank Agreements), 10.3 (Cross-Default), 10.8 (Existing
Agreements), 10.10 (Borrowing Base), 10.13 (Default Under Related Documents),
and 10.15 (Other Breach Under Agreement).  The Borrower shall only be required
to provide the notices set forth in Section 8.17 (Notice to Bank) of the Loan
Agreement related to any action or event arising on or after the Original
Forbearance Date.  The Lender shall forebear from declaring or enforcing a
default based on the breach or violation of Section 8.19 (Compliance with Laws),
Section 10.1 (Failure to Pay) and Section 10.12 (Governmental Action) of the
Loan Agreement arising prior to the Original Forbearance Date.
 
 
5

--------------------------------------------------------------------------------

 
EXECUTION COPY

4.2           Notice of Proceedings.  Borrower shall notify Lender in writing,
promptly after acquiring knowledge, either directly or through any agent, of the
institution of any suit, administrative proceeding, adversary proceeding or
other legal proceedings which may materially affect its operations, financial
condition, or business or the transactions contemplated by this Agreement.
 
4.3           Release and Covenant Not To Sue.  In consideration of Lender's
agreement to the terms of this Agreement, Borrower and Guarantor, by execution
of the Joinder and Agreement of Guarantor attached hereto (the "Joinder"), on
behalf of themselves and each of their respective successors and assigns,
remise, release, acquit, satisfy and forever discharge Lender Parties, from any
and all manner of debts, accountings, bonds, warranties, representations,
covenants, promises, contracts, controversies, agreements, liabilities,
obligations, expenses, damages, judgments, executions, actions, claims, demands
and causes of action of any nature whatsoever, at law or in equity, known or
unknown, either now accrued or subsequently maturing, which any of them now has,
from the beginning of the world to and including the Execution Date, or shall or
may have by reason of any matter, cause or things arising out of or relating to
(a) the Loan, (b) the Loan Documents, (c) the Indebtedness, and (d) other
agreement or transaction between Borrower and/or Guarantor and any of Lender
Parties relating to the Loan.  Borrower and Guarantor, by execution of the
Joinder, on behalf of themselves and each of their respective successors and
assigns, covenant and agree never to institute or cause to be instituted or
continue prosecution of any suit or other form of action or proceeding of any
kind or nature whatsoever against any of Lender Parties by reason of or in
connection with any of the foregoing matters, claims or causes of action.  For
the avoidance of doubt, the release and covenant not to sue set forth in this
Section 4.3 shall not release, waive or impair any rights, liabilities, actions,
claims, demands or causes of action, if any, of the Borrower or Guarantor
against any Lender Party not related to or not arising from (a) the Loan, (b)
the Loan Documents or (c) the Indebtedness.
 
4.4           Bankruptcy.  In the event that any Borrower Party shall take any
action constituting a Debtor Proceeding, each Borrower Party irrevocably
consents to an order from the bankruptcy court prohibiting Borrower's use of all
"cash collateral" (as defined in section 363 of the Bankruptcy Code). In the
event that (a) Borrower or Guarantor take any action constituting a Debtor
Proceeding, and (b) the Designated Directors at anytime cease to be or no longer
comprise a majority of the voting members of the Borrower’s board of
directors,  Borrower irrevocably consents to relief from any automatic stay
imposed by Section 362 of Bankruptcy Code, or otherwise, on or against the
exercise of the rights and remedies otherwise available to Lender as provided in
this Agreement or any other Loan Document with respect to the Collateral and as
otherwise provided by law, and Borrower hereby irrevocably waives any right to
object to such relief.  The provisions of this section shall survive the
termination of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
EXECUTION COPY

4.5           Payment of Transaction Costs and Expenses.  Borrower shall pay all
reasonable costs incurred in connection with the preparation, negotiation,
execution and recording of this Agreement and related transactions, including,
without limitation (the "Transaction Expenses"): (a) the reasonable legal fees
and disbursements of Lender’s counsel, Bilzin Sumberg Baena Price & Axelrod,
LLP, not to exceed $10,000, exclusive of any amounts payable by Borrower
pursuant  to the Original Forbearance Agreement, the Second Forbearance
Agreement or the Loan Documents; (b) the costs of obtaining and delivering to
Lender tax, UCC records, judgment and bankruptcy searches (the "Searches"), each
satisfactory to Lender; and (c) certificates of good standing issued by the
applicable Secretary of State for all Borrower Parties (the "Certificates of
Good Standing").  The Transaction Expenses shall be paid by Borrower
simultaneously with the execution of this Agreement.  Borrower acknowledges and
agrees that Lender shall not apply any of the Transaction Expenses at any time
to reduce the Loan Indebtedness.
 
4.6           Further Assurances.  Borrower and Law Office shall thereafter
execute and deliver to Lender such agreements, instruments, documents, financing
statements and other writings as may be reasonably requested from time to time
by Lender to perfect and to maintain the perfection of Lender's security
interest in and to the Collateral and to consummate the transactions
contemplated by or in the Loan Documents and this Agreement.
 
4.7           Control Account Agreements.  Within thirty (30) days after
execution of this Agreement (a) Borrower, DJS Processing and each Guarantor
shall enter into control account agreements acceptable to Lender that grant
control to Lender over all of their operating accounts in connection with the
occurrence of a Termination Event and (b) Law Office shall enter into control
account agreements acceptable to Lender that grant control to Lender over all of
Law Office's operating accounts in connection with the occurrence of a
Termination Event.  Borrower and DJS Processing shall not, and shall cause
Guarantor not to, open and/or maintain any deposit accounts other than the
Existing Bank Accounts.
 
4.8           Approved Budget.  Borrower, Lender and Law Office hereby agree to
the operating budget of Borrower set forth on Exhibit A attached hereto and to
the operating budget of Law Office set forth on Exhibit B attached hereto, in
each case for the period until the Forbearance Expiration Date (as defined
below) and Lender may agree in writing in its sole discretion to an operating
budget for any extension of the Forbearance Expiration Date (each such approved
operating budget, an "Approved Budget").  Borrower shall operate its business
and make all payments in accordance with the applicable Approved Budget and
shall not incur any expenditure or make any payment (a) not provided for in the
applicable Approved Budget or (b) in excess of 110% of the amount set forth in
any line item of the applicable Approved Budget without the prior written
consent of Lender, in its sole discretion.
 
4.9           Use of Cash Collateral.  Lender consents to Borrower’s use of
$250,000 to fund, in part, a settlement of the case styled Mowat v. DJSP
Enterprises, Inc., et al.
 
 
7

--------------------------------------------------------------------------------

 
EXECUTION COPY

ARTICLE 5
FORBEARANCE
 
5.1          Forbearance Covenant.  Each Borrower Party acknowledges and agrees
that Lender shall have the free and unrestricted right, at any time and from
time, subject to the provisions of this Agreement, to exercise any and all
rights available to Lender under this Agreement and the Loan Documents, in
equity or at law, in connection with any existing defaults, including, without
limitation, the Acknowledged Defaults, and/or or any default or Event of
Default, whether of the type or nature of the Acknowledged Defaults or
otherwise.  However, subject to the terms of this Agreement and provided no
Termination Event occurs, Lender agrees to take no action to enforce payment of
the Indebtedness up to and including June 30, 2012 (the, "Forbearance Expiration
Date").  The forbearance by Lender, subject to the terms and conditions of this
Agreement, is referred to as the "Forbearance Covenant".  Borrower agrees that
the Forbearance Covenant does not relate or extend to any actions that Lender
may take under the Loan Documents or this Agreement, in equity or at law, solely
to preserve and protect the Collateral or the interests of Lender in the
Collateral (excluding, however, any action to collect or realize upon the
Collateral), including, without limitation, (a) the filing of actions, or the
defending of or intervention in actions (such as foreclosure proceedings)
brought by third parties or by Borrower relating to the Collateral or the
interests of Lender therein or (b) the sending of notices to any persons or
entities concerning the existence of security interests or liens in favor of
Lender relating to the Collateral.
 
5.2          Excess Cash Payments.  In consideration of the Forbearance Covenant
and the other agreements and covenants of Lender in this Agreement:
 
(a)           Each Borrower Party agrees to pay to Lender by December 30, 2011,
by immediately available wired funds, the Lump Sum Payment.
 
(b)           Each Borrower Party agrees to pay to Lender, by immediately
available wired funds, by not later than 2:00 p.m. Eastern time on December 30,
2011 and continuing on each second Friday thereafter until the Forbearance
Expiration Date, all Excess Cash (the "Excess Cash Payments").
 
(c)           Simultaneously with Each Borrower Party's remittance of each
Excess Cash Payment, each Borrower Party shall submit to Lender for the
preceding two week period, such financial data, statements, reports and related
documentation with respect to Collateral as reasonably requested by Lender.
 
(d)           Each Borrower Party agrees to pay to Lender, by immediately
available wired funds, by not later than 2:00 p.m. Eastern time, two (2)
business days after receipt of any Sale Proceeds, all Sales Proceeds.
 
(e)           Law Office and its agents and representatives agree to pay to
Lender, by immediately available wired funds, by not later than 2:00 p.m.
Eastern time on December 30, 2011 and continuing on each second Friday
thereafter until the Forbearance Expiration Date, all Law Office Excess Cash
(the "Law Office Excess Cash Payments").  To the extent any agent and/or
representative of Law Office receives any funds of Law Office, any such agent or
representative shall pay to Law Office any such funds of Law Office, by
immediately available wired funds, by not later than two business days after
receipt of such funds of Law Office.
  
 
8

--------------------------------------------------------------------------------

 
EXECUTION COPY

(f)           Simultaneously with Law Office’s remittance of each Law Office
Excess Cash Payment, Law Offices shall submit to Lender and DJS Processing for
the preceding two week period, such financial data, statements, reports and
related documentation with respect to Collateral as reasonably requested by
Lender.
 
5.3          Nature and Effect of Forbearance Payments.  The Excess Cash
Payments actually received by Lender shall be applied by Lender against the
Indebtedness in such manner as Lender may in its sole discretion deem
appropriate, except as otherwise set forth herein.  Borrower acknowledges and
agrees, however, that the Excess Cash Payments received by Lender shall be
accepted by Lender to be applied in accordance herewith, which Indebtedness is
and shall at all times remain due and payable until paid and satisfied in
full.  Lender's receipt and/or application of the Excess Cash Payments against
the Indebtedness (a) shall not be deemed to reinstate the Loan nor cure the
Acknowledged Defaults or any existing or future defaults or Events of Default
and (b) shall not constitute a waiver of any of the rights and remedies of
Lender under the Loan Documents, this Agreement, in equity or at law with
respect to any existing default, Event of Default or any future default or Event
of Default.
 
5.4          Payment of Indebtedness.  Borrower acknowledges and agrees that
payment of the Indebtedness in full must be made on or prior to the Forbearance
Expiration Date.
 
5.5          Guarantor.  As a condition precedent to Lender’s execution of this
Agreement, Guarantor shall execute and deliver to Lender the Joinder in the form
attached hereto.
 
5.6          UCC Financing Statements.
 
(a)      Borrower hereby grants, re-grants, and confirms unto Lender a first
lien priority interest in all Collateral to the maximum extent permitted by the
Uniform Commercial Code, as amended subsequent to the making of the
Loan.  Borrower hereby further consents to the filing from time to time of any
financing statements or other Uniform Commercial Code forms required, or deemed
appropriate by Lender, to be filed in the applicable states or any other filing
office (collectively "Filings") in order to, inter alia, preserve, protect and
perfect said interest and, notwithstanding anything contained in any of the Loan
Documents to the contrary, said Filings may be made by Lender without the
consent or signature of Borrower.
 
(b)        Law Office hereby grants, re-grants, and confirms unto DJS Processing
a first lien priority interest in all Collateral to the maximum extent permitted
by the Uniform Commercial Code.  Law Office hereby further consents to the
filing from time to time of any financing statements or other Uniform Commercial
Code forms required, or deemed appropriate by DJS Processing, to be filed in the
applicable states or any other filing office (collectively "Filings") in order
to, inter alia, preserve, protect and perfect said interest and said Filings may
be made by DJS Processing without the consent or signature of Borrower.
 
 
9

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
ARTICLE 6
TERMINATION EVENTS; REMEDIES
 
6.1          Termination Events.  For purposes of this Agreement, each of the
following shall constitute a Termination Event (each, a "Termination Event"):
 
(a)                      Payments.  If Borrower shall fail to pay any payment
provided for in this Agreement, including, without limitation, the Excess Cash
Payment, when the same shall become due and payable and after the expiration of
any applicable grace or cure period.
 
(b)                      Misrepresentations.  If any representation or warranty
of Borrower in this Agreement shall be untrue or inaccurate in any material
respect when made.
 
(c)                      Breach of Other Covenants.  Except for the Acknowledged
Defaults, an Event of Default exists or hereafter arises or Borrower otherwise
fails to fully and timely perform any of its covenants, agreements and
obligations under this Agreement.
 
(d)                      Bankruptcy or Insolvency Action.
 
(i)           If Borrower shall file any Debtor Proceeding; or
 
(ii)          If any involuntary petition under any chapter of the Bankruptcy
Code shall be filed against Borrower, or Borrower shall become the subject of
any Debtor Proceeding; or
 
(iii)         The Collateral or any portion thereof or interest therein, shall
become the property of any bankruptcy estate or the subject of any Debtor
Proceeding; or
 
(iv)         If Borrower should fail to pay within ten (10) days of demand from
Lender or its affiliate any costs (including reasonable attorneys' fees)
incurred by Lender in connection with any Debtor Proceeding.
 
(e)                      Legal Action.  If Borrower shall, directly or
indirectly, file or institute, or cause to be filed or instituted or cooperate
in the filing or institution against any of Lender Parties, any lawsuit,
complaint, administrative claim, adversary proceeding, or other legal action
relating, directly or indirectly, to the Collateral or the Loan.
 
6.2          Lender's Rights upon Occurrence of Termination Event or Event of
Default.  Upon the occurrence of a Termination Event, Lender's obligations under
this Agreement, including, without limitation, the Forbearance Covenant, shall
immediately and without further notice to Borrower, terminate and be of no
further force and effect and Lender shall immediately be entitled, without
further notice to Borrower to exercise any or all of Lender's rights and
remedies under the Loan Documents, in equity and at law (all of such rights and
remedies being cumulative), including, but not limited to, demanding immediate
payment of the entire Indebtedness, to the same extent as Lender would be
entitled if the Forbearance Covenant had never been part of this Agreement.  The
covenants and agreements of Borrower contained in this Section shall be referred
to as the "Cooperation Covenants".
 
 
10

--------------------------------------------------------------------------------

 
EXECUTION COPY

ARTICLE 7
MISCELLANEOUS
 
7.1          Survival of Provisions.  The covenants, acknowledgements,
representations, agreements and obligations contained in this Agreement shall
survive the consummation of the transactions contemplated by this Agreement.
 
7.2          No Limitation of Remedies.  No right, power or remedy conferred
upon or reserved to or by Lender in this Agreement is intended to be exclusive
of any other right, power or remedy conferred upon or served to or by Lender
under this Agreement, the Loan Documents or at law.  Each and every remedy shall
be cumulative and concurrent, and shall be in addition to each and every other
right, power and remedy given under Agreement, the Loan Documents or now or
subsequently existing in equity or at law.
 
7.3          No Waivers.  Except as otherwise expressly set forth in this
Agreement, nothing contained in this Agreement shall constitute a waiver of any
rights or remedies of Lender under the Loan Documents, in equity or at law.  No
delay or failure on the part of Lender in the exercise of any right or remedy
under this Agreement shall operate as a waiver, and no single or partial
exercise of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy.  No action or forbearance by
Lender contrary to the provisions of this Agreement shall be construed to
constitute a waiver of any of the express provisions.
 
7.4          Successors or Assigns.  Whenever any Party is named or referred to
in this Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such Party shall be included.  All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal representatives, successors, successors-in-title and
assigns of the Parties, whether so expressed or not.
 
7.5          Construction of Agreement.  Each Party acknowledges that it has
participated in the negotiation of this Agreement.  No provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
Party by any court or other governmental or judicial authority by reason of such
Party having or being deemed to have structured, dictated or drafted such
provision.  Borrower at all times has had access to an attorney in the
negotiation of the terms of and in the preparation and execution of this
Agreement.  Borrower has had the opportunity to review and analyze this
Agreement for a sufficient period of time prior to execution and delivery.  No
representations or warranties have been made by or on behalf of Lender, or
relied upon by Borrower, pertaining to the subject matter of this
Agreement.  All prior statements, representations and warranties, if any, are
totally superseded and merged into this Agreement, which represents the final
and sole agreement of the Parties with respect to the subject matters of this
Agreement.  All of the terms of this Agreement were negotiated at arm's length,
and this Agreement was prepared and executed without fraud, duress, undue
influence or coercion of any kind exerted by any of the Parties upon the
others.  The execution and delivery of this Agreement is the free and voluntary
act of Borrower.
 
 
11

--------------------------------------------------------------------------------

 
EXECUTION COPY

7.6          Invalid Provision to Affect No Others.  If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any transaction
related thereto at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity.  If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall be deemed deleted, as
though not contained, and the remainder of this Agreement shall remain operative
and in full force and effect.
 
7.7          Usury.  This Agreement and all other agreements made by Borrower
relating directly or indirectly to the Indebtedness are expressly limited so
that in no event or contingency whatsoever shall the amount of interest
received, charged or contracted for by Lender exceed the highest lawful amount
of interest permissible under the laws of Florida.  If, under any circumstances
whatsoever, performance of any provision of the Note, the other Loan Documents
or this Agreement, at the time performance of such provision shall be due, shall
result in the highest lawful rate of interest permissible under the laws of
Florida being exceeded, then ipso facto, the amount of interest received,
charged or contracted for by Lender shall be reduced to the highest lawful
amount of interest permissible under the laws of Florida, and if for any reason
whatsoever, Lender shall ever receive, charge or contract for, as interest, an
amount which would be deemed unlawful, such amount of interest deemed unlawful
shall be applied to principal (whether or not due and payable) or refunded to
Borrower (if all principal has been paid) and not to the payment of interest.
 
7.8          Indemnity.  Borrower agrees to indemnify and hold harmless Lender
from any liabilities, costs, expenses (including attorneys' and paralegal fees
at all tribunal levels) or claims of Florida or any other governmental agency
for documentary stamps, intangible, mortgages or other similar taxes and any
interest or penalties thereon which may be or become due in connection with (a)
the execution, delivery or recording of this Agreement or (b) the transactions
contemplated by this Agreement.  This section shall survive termination of this
Agreement.
 
7.9          Notices.  Any and all notices, elections, approvals, consents,
demands, requests and responses ("Communications") permitted or required to be
given under this Agreement or the Loan Documents shall not be effective unless
in writing, signed by or on behalf of the Party giving the same, and sent by
hand delivery or overnight courier service (such as Federal Express), to the
Party to be notified at the address of such Party set forth below or at such
other address within the continental United States as such other Party may
designate by notice specifically designated as a notice of change of address and
given in accordance with this Section.  Any Communications shall be effective
upon the earlier of their receipt or three days after mailing in the manner
indicated in this Section.  Receipt of Communications shall occur upon actual
delivery but if attempted delivery is refused or rejected, the date of refusal
or rejection shall be deemed the date of receipt.  Any Communication, if given
to Lender, must be addressed as follows, subject to change as provided above:
 
BA Note Acquisition LLC
c/o Bilzin Sumberg Baena Price & Axelrod LLP
1450 Brickell Avenue, Suite 2300
Miami, Florida 33131
Attn:      Scott L. Baena, Esq.
Jay M. Sakalo, Esq.
Telephone:  305.374.7580
Email:    sbaena@bilzin.com
jsakalo@bilzin.com
 
 
12

--------------------------------------------------------------------------------

 
EXECUTION COPY


and, if given to Borrower, must be addressed as follows, notwithstanding any
other address set forth in the Loan Documents to the contrary, subject to change
as provided above:


DAL Group, LLC
950 S. Pine Island Road
Plantation, FL 33324
Attn:  Stephen J. Bernstein
Telephone: 305.776.8618
Email: sbernstein@djspenterprises.com


With a copy to:


Berger Singerman PA
1450 Brickell Avenue, Suite 1900
Miami, FL 33131
Attn:  Jordi Guso, Esq.
Telephone: 305.755.9500
Direct Line:  305.714.4375
Email: jguso@bergersingerman.com


7.10        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Florida, without regard to its
principles of conflict of laws.
 
7.11        Future Negotiations.  Borrower acknowledges and agrees that (a)
Lender has no obligation whatsoever to discuss, negotiate or to agree to any
restructuring of the Loan, or any modification, amendment, restructuring or
reinstatement of the Loan Documents or to forbear from exercising its rights and
remedies under the Loan Documents, except as expressly provided in this
Agreement; (b) if there are any future discussions among Lender and Borrower
concerning any such restructuring, modification, amendment or reinstatement,
then no restructuring, modification, amendment, reinstatement, compromise,
settlement, agreement or understanding with respect to the Loan, the Loan
Documents, or any aspect thereof, shall constitute a legally binding agreement
or contract or have any force or effect whatsoever unless and until reduced to
writing and signed by authorized representatives of the Parties; and (c)
Borrower Parties shall not assert or claim in any legal proceedings or otherwise
that any such agreement exists except in accordance with the terms of this
Section.
 
7.12        Relationship of Parties.  The Parties do not intend by this
Agreement to create a partnership or a joint venture.  The relationship of
Lender to Borrower is that of "lender" and "borrower" and the Parties
acknowledge and agree that the obligations of Lender and Borrower set forth
herein are not intended to benefit and should not be relied on by third parties.
 
 
13

--------------------------------------------------------------------------------

 
EXECUTION COPY

7.13        Headings.  The headings of the articles, sections and subsections of
this Agreement are for the convenience of reference only and are not to be
considered a part of this Agreement, and shall not be used to construe, limit,
or otherwise affect any of such documents.
 
7.14        Modifications.  The terms of this Agreement may not be changed,
modified, waived, discharged, or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted.
 
7.15        Time of Essence; Consents.  Time is of the essence of this Agreement
and the Loan Documents.  Any provisions for consents or approvals in this
Agreement shall mean that such consents or approvals shall not be effective
unless in writing and executed by Lender.
 
7.16        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute one and the same instrument.  This
Agreement shall not be binding on either party until executed and delivered by
both parties.
 
7.17        Waiver of Trial by Jury.  EACH OF BORROWER AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER,
OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT, OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY OF BORROWER PARTIES OR LENDER
RELATING TO THE LOAN AND THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS
AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO
THIS AGREEMENT AND THE OTHER FORBEARANCE DOCUMENTS.  EACH OF BORROWER AND LENDER
IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.
 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 
 
14

--------------------------------------------------------------------------------

 
EXECUTION COPY

The Parties have executed and delivered this Agreement as of the date and year
first above written.



 
LENDER:
     
BA Note Acquisition LLC, a Delaware limited
 
liability company
     
By: DMRJ Group I, LLC, its manager
     
By:
   
Name:
   
Title:
       
BORROWER:
     
DAL Group, LLC, a Delaware limited liability
 
company
     
By:
   
Name:
   
Title:
       
DJS PROCESSING:
     
DJS Processing, LLC, a Delaware limited liability
 
company
     
By:
   
Name:
   
Title:
       
LAW OFFICE:
     
Law Offices of David J. Stern, P.A., a Florida
 
professional corporation
     
By:
   
Name:
   
Title:
 

 
 
15

--------------------------------------------------------------------------------

 
 

JOINDER BY AND AGREEMENT OF GUARANTOR


Each of the undersigned, Professional Title and Abstract Company of Florida,
LLC, Default Servicing, LLC and DJS Processing, LLC (being collectively and
individually “Guarantor”), being guarantors of the Loan (as such term is defined
in that certain Forbearance Agreement of even date herewith by and between BA
Note Acquisition LLC, as “Lender”, and DAL Group, LLC, a Delaware limited
liability company, as “Borrower” (the "Forbearance Agreement") pursuant to each
certain Guaranty dated as of March 18, 2010  (other than the Guaranty executed
by Timios, Inc., which is undated) executed by each Guarantor in favor of
Original Lender, as now held by Lender (collectively, the “Guaranty”), hereby
represents and warrants and acknowledges and agrees with Lender the following:


1.           Reaffirmation of Guaranty.  The Guaranty constitutes the valid,
legally binding obligation of Guarantor in favor of Lender, as successor in
interest to Bank of America, N.A., enforceable against Guarantor, in accordance
with its terms.  By their execution hereof, Guarantor waives and releases any
and all defenses, affirmative defenses, setoffs, claims, counterclaims and
causes of action of any kind or nature which any Guarantor has asserted, or
might assert, against any of Lender Parties which in any way relate to or arise
out of the Guaranty or any of the other Loan Documents.  Each Guarantor consents
to the execution and delivery of the Forbearance Agreement by Borrower and agree
and acknowledges that the liability of such Guarantor under the Guaranty shall
not be diminished in any way by the execution and delivery of the Modification
Agreement or by the consummation of any of the transactions contemplated thereby
and that the term "Indebtedness" under the Guaranty shall include fraud or
intentional misrepresentation by Borrower in the Forbearance Agreement.


2.           Agreements of Guarantor.  By their execution hereof, Guarantor
agrees to the execution of the Forbearance Agreement by Borrower.


3.           Cooperation Covenants.  Without limiting the terms of the Guaranty,
Guarantor agrees that any failure of Borrower after a Termination Event or Event
of Default occurring from and after the Effective Date to comply, or any attempt
by Guarantor after a Termination Event or Event of Default occurring from and
after the Effective Date to interfere with Borrower's compliance, with the
Cooperation Covenants shall subject Guarantor to recourse for the Indebtedness.


4.           Waiver of Trial by Jury.  EACH GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF GUARANTOR OR LENDER RELATING TO THE LOAN AND
THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT AND THE OTHER
FORBEARANCE DOCUMENTS.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY


5.           Defined Terms.  All terms that are used herein that are not defined
herein shall have the meaning ascribed to them in the Forbearance Agreement.


(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 
 
2

--------------------------------------------------------------------------------

 
EXECUTION COPY


Each Guarantor has executed and delivered this Joinder and Agreement to be
effective as of the Execution Date of the Forbearance Agreement.



 
GUARANTOR:
     
Professional Title and Abstract Company of
 
Florida, LLC
     
By:
   
Name:
   
Title:
       
Default Servicing, LLC
     
By:
   
Name:
   
Title:
       
DJS Processing, LLC
     
By:
   
Name:
   
Title:
 

 
 
3

--------------------------------------------------------------------------------

 

SCHEDULE I


Bank Accounts
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Borrower Operating Budget
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Law Office Operating Budget
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY

EXHIBIT C


Assignment of Proceeds
 
 
2

--------------------------------------------------------------------------------

 
EXECUTION COPY

ASSIGNMENT OF THE PROCEEDS OF COLLECTION CASES


Reference is made to the Forbearance Agreement dated as of December 29, 2011
(the "Forbearance Agreement") by and among BA Note Acquisition LLC, a Delaware
limited liability company ("Lender"), DAL Group, LLC, a Delaware limited
liability company, DJS Processing, LLC, a Delaware limited liability company
("DJS Processing" and together with Lender, collectively, the "Assignees"), and
Law Offices of David J. Stern, P.A., a Florida professional corporation
("Assignor").  Any capitalized terms utilized in this Assignment of the Proceeds
of Collection Cases (the "Assignment") and not defined in this Assignment shall
have the meanings set forth in the Forbearance Agreement.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby, absolutely and not as collateral, assigns,
transfers, sets over and conveys to the Assignees, all of Assignor's right,
title and interest in and to the proceeds from the Collection Cases, after
payment of (a) attorneys' fees and costs related to the Collection Cases and (b)
a consulting fee to David J. Stern equal to 10% of the gross proceeds of the
Collection Cases (such remainder, the "Net Proceeds").


Notwithstanding anything to the contrary in this Assignment or the Forbearance
Agreement, so long as any Indebtedness remains outstanding, the Net Proceeds
shall be remitted directly by the Assignor, or its agent, to Lender.


This Assignment is made without recourse or representation or warranty, express,
implied or by operation of law, of any kind and nature whatsoever.


[Signature on following page]
 
 
3

--------------------------------------------------------------------------------

 
EXECUTION COPY


Dated effective as of December 29, 2011.

 

 
Law Offices of David J. Stern, P.A.,
 
a Florida professional corporation
     
By:
   
Name:
   
Title:
 

 
 
4

--------------------------------------------------------------------------------

 
 